DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on February 22, 2021, has been entered and acknowledged by the Examiner. 
	Cancellation of claim 29 has been entered.
	Claims 21-28 and 30-38 are pending in the instant application.
Terminal Disclaimer
The terminal disclaimer filed on February 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10393357 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims,
Claim 30 has been replaced in its entirety with the following text in order to correct its dependency upon a canceled claim:
The combination air recirculation, light fixture and bug removal apparatus of Claim 28, further comprising a grow-light fixture positioned on the housing--

Allowable Subject Matter
Claims 21-28 and 30-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 21, and specifically comprising the limitation directed to an LED light fixture positioned within the air chamber, wherein the LED light fixture emits light having a wavelength in a range between 400 nanometers to 500 nanometers; a diffuser in the fan chamber to direct air from the fan chamber to the air chamber; an electric bug killing apparatus positioned in the air chamber; a filter positioned within the air chamber of the housing; and a lens affixed to the housing to form part of the air chamber, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 22-27, the claims are allowable for the reasons given in claim 21 because of their dependency status from claim 21.
Regarding claim 28, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 28, and specifically comprising the limitation directed to an upper baffle integral with the housing defining an air chamber between the fan portion and the vent; the air chamber housing an LED light fixture and 
Regarding claims 30-34, the claims are allowable for the reasons given in claim 28 because of their dependency status from claim 28.
Regarding claim 35, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 35, and specifically comprising the limitation directed to an electric bug killing apparatus mounted in the air chamber; and a fan positioned within the housing, the fan configured to direct airflow into the air chamber along the electric bug killing apparatus, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 36-38, the claims are allowable for the reasons given in claim 35 because of their dependency status from claim 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE M DIAZ/Examiner, Art Unit 2879                                                                                                                                                                                                        
/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879